       Case 1:19-cv-11529-RGS Document 38 Filed 09/15/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-11529-RGS

                   AMGUARD INSURANCE COMPANY
                     as Subrogee of PRANZINI INC.
                      d/b/a PIATTINI WINE BAR

                                      v.

                       LANDON RICHMOND d/b/a
                          KNOW NO TRUTH

                    ORDER ON MOTION TO COMPEL

                             September 8, 2020

STEARNS, D.J.

     Rule 37 of the Federal Rules of Civil Procedure allows for sanctions

against parties who unjustifiably refuse or fail to participate or comply with

discovery. One refuses to participate “unjustifiably” when they do so in bad

faith or with the intention of deceiving the other party.       Under these

circumstances, Rule 37 may allow for sanctions, including the payment of

attorney’s fees and expenses incurred in the filing of the motion to compel

discovery.

     After consideration of plaintiff’s Motion for Order Compelling

Defendant to Provide Further Reponses to Plaintiff’s Request for Production
         Case 1:19-cv-11529-RGS Document 38 Filed 09/15/20 Page 2 of 3



of Documents and Supplemental Answers to Plaintiff’s Interrogatories [Dkt

#33], the court determines and orders the following:

     Defense counsel must provide to plaintiff’s counsel supplemental

answers to plaintiff’s interrogatories No. 9, 10, and 19 within 10 days.

Defendant’s objection to No. 19 need not be stricken. However, defendant

must answer all questions requesting information regarding “smoking” with

information regarding both his cigarette usage and his marijuana usage. The

answers, furthermore, must not be limited exclusively to usage in the studio

or on the day in question.

      With the proper responses to these interrogatories, defense need not

provide medical records to the plaintiff. 1 The medical records regarding

defendant’s smoking “habit” will reveal no more than the interrogatories

while disregarding the personal right to privacy.2 Such efforts would be


     1 “Both the individual right to privacy in avoiding disclosure of private
medical information, and a federal policy protecting medical records, must
be balanced against the interest of the plaintiffs here in examining private
medical records.” McEvoy v. Hillsborough Cty., No. 09-CV-431-SM, 2011
WL 1813014, at *6 (D.N.H. May 5, 2011).

     2 “A court must limit discovery if it determines that the discovery
sought is (1) unreasonably cumulative or duplicative, or is obtainable from
some other source that is more convenient, less burdensome, or less
expensive; (2) the party seeking discovery has had ample opportunity by
discovery in the action to obtain the information sought; or (3) the burden
or expense of the proposed discovery outweighs its likely benefit, taking into
account the needs of the case, the amount in controversy, the parties'
                                      2
          Case 1:19-cv-11529-RGS Document 38 Filed 09/15/20 Page 3 of 3



unnecessarily duplicative. Therefore, the defense is not ordered to comply

with the request for production of No. 16.

     In terms of sanctions, the court finds that defendant did not act in bad

faith by refusing to provide an expanded answer for No. 19 or by failure to

produce medical records in response to Request No. 16. However, defendant

purposefully evaded the questions being asked in interrogatories No. 9 and

No. 10. Within the next fourteen days, plaintiff’s counsel may produce for

the court’s consideration an itemized affidavit of reasonable time and

expenses incurred only in compelling supplemental answers for No. 9 and

No. 10.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns___________
                                      UNITED STATES DISTRICT JUDGE




resources, the importance of the issues at stake in the litigation, and the
importance of the projected discovery in resolving the issues.” In re New
England Compounding Pharmacy, Inc. Prod. Liab. Litig., No. MDL 13-
2419-FDS, 2013 WL 6058483, at *4 (D. Mass. Nov. 13, 2013).
                                       3
